 Case 18-02249-TPA         Doc 4-2 Filed 12/19/18 Entered 12/19/18 14:27:50       Desc
                              Proposed Order Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF PENNSYLVANIA



 In re:                                       )
                                              )   Case No. 17-20526-TPA
 UNIQUE VENTURES GROUP, LLC,                  )
                                              )   Chapter 11
                       Debtor,                )
                                              )   JUDGE THOMAS P. AGRESTI
                                              )
 ALBERT’S CAPITAL SERVICES, LLC, as           )   Adv. No:
 Plan Administrator,                          )
                                              )   Doc. No.:
                           Plaintiff,         )
 vs                                           )   Related to Doc. No.:
                                              )
 REINHART FOODSERVICE LLC,                    )   Hearing Date:
                                              )
                           Defendant.         )   Hearing Time:
                                              )

        ORDER ON AMENDED COMPLAINT TO AVOID AND RECOVER
      PREFERENTIAL AND FRAUDULENT TRANSFERS AND OBJECT TO
                            CLAIMS

          Upon consideration of the Amended Complaint to Avoid and Recover Transfers

Pursuant to 11 USC §§ 544, 547, 548, and 550 and To Disallow Claim Pursuant to 11

USC § 502, filed by Albert’s Capital Services, LLC, as the Plan Administrator (the “Plan

Administrator”) of the Chapter 11 bankruptcy of Unique Venture Group, LLC, and the

Court having considered the Complaint, and good and sufficient cause appearing

therefore, it is HEREBY:

          ORDERED, that capitalized terms not defined herein shall have the meanings

ascribed to them in the Complaint; and it is further
    Case 18-02249-TPA         Doc 4-2 Filed 12/19/18 Entered 12/19/18 14:27:50         Desc
                                 Proposed Order Page 2 of 2


        ORDERED, that the relief sought by Plan Administrator in its Complaint, and

all counts thereof, be and the same is hereby granted; and it is further

        ORDERED, that all Transfers made by the Debtor to the Defendant are hereby

avoided as preferential transfers pursuant to section 547 of the Bankruptcy Code and

shall be recovered from the Defendant pursuant to section 550 of the Bankruptcy Code

and returned to the Plan Administrator; and it is further

        ORDERED, that all Transfers made by the Debtor to the Defendant are hereby

avoided as fraudulent transfers pursuant to section 548 of the Bankruptcy Code, and

shall be recovered from the Defendant pursuant to section 550 of the Bankruptcy Code

and returned to the Plan Administrator; and it is further

        ORDERED, that judgment is hereby entered in favor of the Plan Administrator

and against the Defendant in the amount of the Transfers, plus interest at the legal rate

from the date of the Transfers, together with all costs of this action; and it is further

        ORDERED, that the Claim is hereby disallowed in full until the Transfers are

repaid to the Plan Administrator pursuant to section 502(d) of the Bankruptcy Code and

the Plan; and it is finally

        ORDERED, that the Plan Administrator shall be permitted to setoff any

judgment obtained hereunder against any payment or distribution to be made on

account of the Claim pursuant to the Plan.



Dated:______                                      BY THE COURT:


                                                  ______________________
                                                  JUDGE THOMAS P. AGRESTI
 
